Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to application filed on 9/5/2019.
	Claims 1-20 have been examined and are pending with this action. 
Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5, 8-12 & 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al (US Pub # 2020/0341876) in view of Greene et al (US Pub # 2005/0193222).
	As per claim 1, Gandhi discloses a non-transitory computer-readable storage medium having instructions stored thereon, the instructions providing a service broker that is an orchestration layer for transactions in a distributed microservice system, and the instructions, when executed, cause one or more processors (Gandhi: [0030]: “orchestrator device 210 may manage communication between microservices 220.”) to perform the steps of: 
receiving a provisioning request in the distributed microservice system (Gandhi: [0003]: “may include receiving, by an orchestrator device in a first cloud platform in a first jurisdiction, a request from a first module deployed in a second cloud platform in a second jurisdiction”) wherein the provisioning request is redirected to the service broker, and wherein the distributed microservice system includes a plurality of microservices each managing its own data such that there is no central configuration store (Gandhi: [0029]: “As further shown in FIG. 2, inter-jurisdictional platform 202 may include an orchestrator device 210 (e.g., in a cloud platform 204) and one or more microservices 220-1 through 220-N (N.gtoreq.1). In some implementations, each cloud platform 204 may include an orchestrator device 210. Orchestrator device 210 and/or the one or more microservices 220 may communicate with one or more data”); and 
Gandhi doesn’t explicitly teaches monolithic transaction.
Greene however teaches managing the plurality of microservices by the service broker as a monolith in context of the provisioning request to perform detecting, validating, and one of committing and canceling changes in the distributed microservice system due to the provisioning request.  (Greene: [0126 & 0200]: “Distributed transactions and distributed data storage across multiple databases, SANS or like are replacing monolithic transactions layers & FIG. 15: "Policy Exchanging Gateways" is an architectural flow diagram depicting the transfer of a policy Microservice (the egg representation) from one domain to a separate domain under conditions of limited/negotiated trust.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Gandhi in view of Greene to figure out the monolithic distribution.  One would be motivated to do so because this technique advantageously allows to business processes programs to run close to where the business activity they support actually occurs. (Greene: [0059]).
Claims 8 & 15 are rejected based on rational provided for claim 1 rejection.


As per claim 2, Gandhi/Greene discloses the non-transitory computer-readable storage medium of claim 1, wherein the provisioning request is for a transaction that spans multiple microservices of the plurality of microservices (Gandhi: [0029]: “As further shown in FIG. 2, inter-jurisdictional platform 202 may include an orchestrator device 210 (e.g., in a cloud platform 204) and one or more microservices 220-1 through 220-N (N.gtoreq.1). In some implementations, each cloud platform 204 may include an orchestrator device 210. Orchestrator device 210 and/or the one or more microservices 220 may communicate with one or more data”).As per claim 3, Gandhi/Greene discloses the non-transitory computer-readable storage medium of claim 1, wherein the monolith includes the service broker temporarily managing the data of each of the plurality of microservices  (Greene: [0126 & 0200]: “Distributed transactions and distributed data storage across multiple databases, SANS or like are replacing monolithic transactions layers & FIG. 15: "Policy Exchanging Gateways" is an architectural flow diagram depicting the transfer of a policy Microservice (the egg representation) from one domain to a separate domain under conditions of limited/negotiated trust.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Gandhi in view of Greene to figure out the monolithic distribution.  One would be motivated to do so because this technique advantageously allows to business processes programs to run close to where the business activity they support actually occurs. (Greene: [0059]).
As per claim 4, Gandhi/Greene discloses the non-transitory computer-readable storage medium of claim 1, wherein the service broker includes a library in each microservice, configured to redirect the provisioning request to a local service broker  (Greene: [0070]: “A library of pre-built Microservices to speed application development”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Gandhi in view of Greene to figure out the monolithic distribution.  One would be motivated to do so because this technique advantageously allows to business processes programs to run close to where the business activity they support actually occurs. (Greene: [0059]).
 As per claim 5, Gandhi/Greene discloses the non-transitory computer-readable storage medium of claim 1, wherein the service broker is a global service broker for all of the plurality of microservices in the distributed microservice system  (Greene: [0068]: “A management platform for self-regulation and a single point of global control over deployment, performance, and security”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Gandhi in view of Greene to figure out the monolithic distribution.  One would be motivated to do so because this technique advantageously allows to business processes programs to run close to where the business activity they support actually occurs. (Greene: [0059]).
 
Claims 9-12 & 16-17 are rejected based on rationale provided for claims rejections of 2-5.
Allowable Subject Matter
Claims 6-7, 13-14 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  All independent claims are to include the limitations of claims 6-7.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449